Seymoter, J.
This is an action of trover for the alleged conversion of certain cattle. The plaintiff claims title under a mortgage deed from -one Shaw. The defendant denies the validity of the mortgage, and claims title as attaching creditor of Shaw. The question for consideration distinctly appears in the judge’s charge, which was as follows:
“ If the jury should find that the mortgage was duly made, executed and recorded on the records of the town of Wilbra-ham, according to the laws of Massachusetts, and that the mortgagor and mortgagee were at the time residents of said Wilbraham, and the cattle were there situated during that time, that said mortgage would convey a good title to the plaintiff, .and the fact that the mortgagor remained in possession of said cattle, and brought them into this state and kept them here during said time, would not, even if he held himself out as owner of them, without the knowledge or consent of the mortgagee, affect the title of the plaintiff. But if the plaintiff permitted the mortgagor do hold- himself out as owner, and the defendants had thereby been misled to their injury, the plaintiff would be estopped from setting up title.”
We think the instructions of the judge to the jury are correct. The mortgage was made in Massachusetts, the parties resided there, and that was the situs of the property.' The title by the law of Massachusetts was fully vested in the plaintiff, both as between the parties to the conveyance and as to creditors and subsequent purchasers. By the general rules of law title thus perfected in one state is respected in all other states and countries into which the property may come. The argument of the defendant is, that by Connecticut law retention of possession by the mortgagor is conclusive evidence that the mortgage is fraudulent; that this, being a rule of evidence, ought to be adhered to in our courts; that the question is one .of evidence, and that such questions are to be governed by the law of the forum. But we think our law on *182this subject cannot be regarded as a mere rule of evidence, though it is sometimes stated .in that form. It is a rule whereby we require a change of possession to accompany sales and mortgages of personal property, in order to perfect the title as against creditors of the vendor or mortgagor. The ground indeed of the rule is the presumption arising from such retention of possession that the- conveyance is a sham. But our law does not leave the question open as one of fact, but ■ gives to the want of change of possession an artificial value, and thus far is a rule of positive law, and not of evidence merely. But this rule of ours docs not, as such, apply to property located without the jurisdiction of the state. We claim no right to carry our law into adjoining states. It is familiar law that, in respect to personal property, the validity of transfers depends in general upon the place of the contract ; sometimes, as in questions like the present which respect delivery of possession, the situs of the property is an important consideration. Coote v. Jecks, 13 Law Rep. Eq., 597. These general rules are subject to the exception that every state must judge for itself how far it will give effect to the laws of other states. The property in dispute here being within our jurisdiction, our courts decide whether to apply to the case our own rales, or the laws of Massachusetts. We regard our own rule as a good one, and to be adhered to in respect to property within the limits of the state at the time of the contract, but we think the rule ought not to be applied to contracts made, as this appears to have been, in good faith, in another state, between citizens of that state, in relation to property there situate, with no purpose of being executed in Connecticut, or of evading our laws. It would certainly be very inconvenient if such mortgages, fairly made in Massachusetts, should be held invalid in Connecticut in respect to movable property, which may be daily passing to and fro along the dividing line between the states. Such mortgages have in practice been treated as valid here, and in the Superior Court have been in several instances decided to be so. In the Superior Court in the case of Koster v. Merritt, 32 Conn., 246, the same rule seems to have been adopted which *183was adopted by tbe judge in tliis case in Ms charge to the jury.
We therefore advise no new trial.
In this opinion the other judges concurred.